Citation Nr: 0215673	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-17 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a back and neck 
disability.

2.  Entitlement to service connection for an eye disability.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
September 1946 to January 1948.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 1999 
rating decision by the Albuquerque, New Mexico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran requested a hearing before a member of the Board at 
the RO, but withdrew his request in October 2000.


FINDINGS OF FACT

1.  A neck or back disability was not manifested in service, 
and arthritis of the neck and back was not manifested in the 
first post-service year; there is no competent evidence of a 
nexus between the veteran's current back and neck disability 
and his military service.

2.  An acquired eye disability was not manifested in service; 
there is no competent evidence that the veteran has an eye 
disability.


CONCLUSIONS OF LAW

1.  Service connection for a back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(2001).

2.  Service connection for an eye disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000. 

There has been substantial compliance with the mandates of 
the VCAA and implementing regulations.  Although the claims 
were initially denied as not well-grounded, they have now 
been considered on the record.  (See supplemental statements 
of the case (SSOCs) dated in October 2000, November 2001, and 
February 2002.)  The record contains service medical records, 
various VA examination reports, and extensive private 
treatment records and examination reports.  The veteran has 
been notified of the applicable laws and regulations; 
discussions in the rating decision, in the statement of the 
case, and in the SSOCs have informed him what he needs to 
establish entitlement to the benefit sought and what the 
evidence of record shows.  The veteran was notified of VA's 
duty to assist and the associated responsibilities.  January 
and July 2001 correspondence informed the veteran of what 
evidence VA would obtain and what the veteran needed to 
submit.

The Board notes that the veteran has not been provided a 
compensation and pension VA examination with regard to the 
instant claims.  However, an examination is not necessary 
because under 38 C.F.R. § 3.159(c)(4), the opinion submitted 
by the veteran is speculative, and not probative and because 
there is no competent evidence of record which indicates that 
the claimed disability may be associated with service.  As 
will be discussed below, the extensive and dispositive 
evidence does not require any augmentation.


Factual Background

Service medical records reveal that on September 1946 
examination for enlistment, no physical abnormalities of the 
eyes or back were noted.  Uncorrected vision was 20/50 in 
each eye.  There is no record of treatment for any injury in 
service.  On January 1948 separation examination, mild 
bilateral myopia was noted, and uncorrected vision was 20/50 
in the right eye and 20/40 in the left eye.  No abnormalities 
of the back or neck were noted.

Private medical records show treatment in June and July 1961 
for a ruptured disc at L4-L5.  A laminectomy and spine fusion 
was performed at L4-S2.  The produced record merely lists the 
dates of admission and discharge, along with the diagnosis.  
Detailed treatment records were destroyed after ten years, 
and hence were not available.

In June 1990 the veteran was injured at work when he fell 
from a ladder.  He complained of neck and back pain as a 
result of his injuries.  A June 1991 report by a team of 
private physicians summarized the veteran's history, 
accident, and subsequent treatment.  The examiners noted that 
the veteran reported a history of back problems going back to 
1961.  The laminectomy in 1961 was the result of a work-
related injury.  A cervical sprain/strain superimposed on 
pre-existing, asymptomatic arthritis was diagnosed; there was 
a small disc herniation at C4-5.  An adjustment disorder with 
physical complaints and anxious mood was also diagnosed.  The 
evaluation team made no reference to any in-service back 
injury or any back problems prior to 1961.

On October 1991 examination by a private physician, it was 
noted that the veteran had an upper back and neck injury in 
June 1990.  Cervical disc disease was diagnosed.  The doctor 
also noted that the veteran's "original back history" dated 
to a lumbar laminectomy in 1961.  The examiner stated that 
"no medical records have been submitted to suggest that [the 
cervical spine] was bothering him before the [1990 injury.]" 
On January 1992 examination to evaluate the level of 
impairment due to the veteran's 1990 back injury, the 
examiner noted that there had been no prior accident or 
injury of the cervical spine.  All disability was due to the 
June 1990 accident.

The veteran was treated by a private chiropractor from 
December 1994 to January 1995.  The same doctor examined the 
veteran in June 1993 for an independent medical examination 
and offered several opinions regarding the etiology and 
nature of the veteran's back disability.  No complaints were 
noted with respect to the lumbar spine on June 1993 
independent medical evaluation; there were symptoms related 
to the cervical spine.  On x-ray, spurs and degenerative 
joint disease of the cervical spine were seen.  The history 
of a 1961 laminectomy was noted.  In June 1994, the doctor 
stated that the veteran's condition was "directly related to 
his industrial accident" in 1990.  In August 1995, the 
chiropractor stated that the veteran's disability was due to 
chronic cervical discopathies and neuropathies, which "were 
not there prior to the [1990] injury and are not caused 
solely as a result of any pre-existing spinal 
deterioration."  In a December 2001 summary of treatment, it 
was stated that the veteran was seen for various back 
ailments "stemming from a work injury in 1990."  The 
treating chiropractor also noted that degenerative changes of 
the spine were noted at the time of that injury, which "may 
be demonstrative of the after affects of prior injury."  It 
was "possible" the changes were due to an in-service 
injury, although the sole evidence of such injury was in the 
statements of the veteran.  It was also possible that a pre-
existing condition could have been a factor in the extent of 
his current condition.

Private treatment records from a local hospital and 
associated physicians, covering the period of July 1995 to 
January 1999, reveal that x-rays showed "only minor" neck 
and shoulder arthritis.  The veteran was treated for chronic 
neck pain, which his doctors attributed to his 1990 accident 
or his obesity and sedentary lifestyle.  In September 1995, 
one doctor noted that the veteran had a back injury in the 
1960's with subsequent low back pain.  He had surgery to 
correct this.  In October 1998, the veteran complained of 
some left leg pain, and diffuse back pain was diagnosed. The 
veteran related all of his complaints to the 1990 accident.  
No vision complaints or problems were noted.

In a June 2000 letter, a private physician noted that he had 
treated the veteran for five years.  The doctor stated the 
veteran had chronic low back and neck pain and some visual 
problems.  However, the doctor stated that he was not 
qualified to opine as to the etiology of the veteran's 
disabilities.

In April 2002, the veteran's daughters submitted statements 
regarding the veteran's back disability.  Two stated that he 
had back surgery when they were children.  The third recalled 
hearing about the surgery.  All recalled the veteran having 
back problems.  The youngest daughter stated that her father 
told her he was injured in service when other soldiers fell 
on him going down a rope ladder on a ship.

Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  If arthritis is manifested 
to a compensable degree in the first post-service year, it 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West 12 Vet. App. 247, 253 (1999). 


Back and neck disability

That the veteran has current back and neck disability is 
well-established.  However, there is no contemporaneous 
evidence of any in-service injury, nor is there evidence of 
any treatment for a back or neck problem in service or 
immediately following service.  Service medical records show 
no defects or complaints on service separation examination.  
The veteran has alleged treatment for a back condition 
immediately after service, but records from the doctor who 
had assumed the practice of his treating physician in 1948 
show no treatment prior to 1961. 

Arthritis of the back or neck was not manifested in the first 
post-service year, and may not be presumed to have been 
incurred in service.  Moreover, there is no competent 
evidence that any of the veteran's current back disability is 
at least as likely as not related to his military service.  
There is no evidence, aside from the unverified statements of 
the veteran, of any treatment for back problems until 1961, 
when he injured his back at work and underwent a laminectomy.  
The record then shows no further treatment for any back 
complaints until 1990, when the veteran sustained a second 
work related injury.  Every physician attributed all of the 
veteran's current symptoms to his 1990 accident.  Only one 
(chiropractor's) opinion raises a "possibility" that an 
old, prior injury could have been a factor in the current 
back symptoms.  This opinion is speculative; it does not 
specifically relate the current disability to an old injury, 
but merely notes that that is a possibility.  The opinion is 
therefore not probative.  Because the overwhelming weight of 
the evidence establishes that the veteran's current back and 
neck symptoms are due to his 1990 injury, the Board finds 
that there is no nexus between military service and any 
current back or neck disability.

In the absence of a showing of neck or back injury in 
service, and in the absence of competent evidence of a nexus 
between current neck or back disability and service, the 
preponderance of the evidence is against the veteran's claim, 
and the appeal must be denied.

Eye disability

Service connection may only be granted for a "disability."  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  The regulations specifically state 
that refractive disorders of the eye are not subject to 
service connection.  38 C.F.R. § 3.303(c).

Here, the veteran alleges that he is entitled to service 
connection for his failing eyesight, based on the issuance of 
glasses to him during service, and a notation of mild 
bilateral myopia on his separation examination.  Myopia is a 
refractive disorder.  Dorland's Illustrated Medical 
Dictionary (28th Ed. 1994) at 1094.  Here, the veteran's 
uncorrected visual acuity was 20/50, bilaterally, on service 
entrance; and 20/50 right eye, 20/40 left eye on service 
separation.  In other words, a refractive disorder pre-
existed, and did not worsen, during service.  Furthermore, 
standing alone, i.e., absent underlying disease or injury 
(and here none is shown), refractive error is not subject to 
service connection.  No other eye disability is shown by the 
record.  The law is dispositive on this issue.  The appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a back and neck disability is denied.

Service connection for an eye disability is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

